         Case 1:16-cr-00167-LAP Document 340 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                19 Civ. 4112 (LAP)
    -versus-
                                                        ORDER
TYRONE MOORE,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Mr. Moore’s time to file a supplement to his petition under

28 U.S.C. Section 2255 is extended to August 4.            The institution

in which he is housed shall provide him with a pencil and a

typewriter and access to the law library, consistent with

institution rules.       Chambers will mail a copy of this order to

Mr. Moore.


SO ORDERED.

Dated:     July 2, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
